DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 23rd, 2022 has been entered. Claims 1-2, 4-5, 8-9, 11, 15-16 and 18 have been amended. Claims 3, 10 and 17 have been canceled. Claim 21 has been added. Claims 1-2, 4-9, 11-16 and 18-21 remain pending. Applicant’s amendments to the claims, drawings and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 23rd, 2022.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldassari et al. (US 7118034).
Regarding claim 1, Baldassari et al. (US 7118034) teaches a system for relabeling an unlabeled item to facilitate sorting and transporting (Col. 1 lines 21-23) of the unlabeled item, the system comprising: 
a sorting apparatus (Fig. 2 #10 “package sortation system”) including a transport section (Fig. 1 #15 “conveyor belt”) configured to transport items from an inlet (Fig. 1 right end of #15) of the sorting apparatus towards a plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
a scanning device (Fig. 1 #20 “interrogator”) disposed between the inlet (Fig. 1 right end of #15) and the plurality of outlets of the sorting apparatus (Col. 5 lines 40-50) , the scanning device configured to scan the items as the items are transported past the scanning device by the sorting apparatus (Col. 14 lines 55-56); 
a printing device (Fig. 4 #215 “flexible data capture system”) disposed between the scanning device (Fig. 1 #20 “interrogator”) and the plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
an inventory system (Fig. 4 #245 “pre-load assist database”) identifying locations at a retail facility for stocking of the items at the retail facility (Col. 12 lines 39-42); 
a computing system (Fig. 4 #230 “pre-load assist application”) in communication with the scanning device (Col. 14 lines 55-62), the printing device (Col. 15 lines 39-42), and the inventory system (Col. 12 lines 39-41), the computing device configured to execute a re-labeling module (Col. 15 lines 3-7), wherein the re-labeling module, when executed: 
identifies at least one of the items as missing an expected label type (Col. 14 lines 62-64) to facilitate subsequent sorting and transport of the at least one of the items to a destination (Col. 15 lines 24-28), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scans the item via the scanning device (Col. 14 lines 55-56); 
queries the inventory system (Col. 16 lines 47-50) to determine a location in the retail facility for the item based on scanning the at least one of the items (Col. 15 lines 26-28); 
prints, via the printing device (Fig. 4 #215 “flexible data capture system”), a label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 5-7); 
applies the label to the item via the printing device (Col. 12 lines 2-7); and 
sorts the at least one of the items, via the sorting apparatus, to transport the at least one of the items to one of the plurality of outlets (Col. 15 lines 26-28) based on the location indicated on the label (Col. 15 lines 22-26);
wherein the scanning device  (Fig. 1 #20 “interrogator”) reads the label applied to the item (Col. 15 lines 14-26) and determines where the item should be stocked within the retail facility (Col. 8 lines 26-37). 
Regarding claim 2, Baldassari et al. (US 7118034) teaches a system wherein the scanning device (Fig. 1 #20 “interrogator”) is configured to scan a machine readable identifier (Col. 14 lines 55-56) of at least one of the items, and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition (Col. 4 lines 63-66), or a digital watermark. 
Regarding claim 4, Baldassari et al. (US 7118034) teaches a system wherein the location where the item should be stocked at the retail facility is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 5, Baldassari et al. (US 7118034) teaches a system wherein the label identifying a location at the retail facility where the item should be stocked includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 6, Baldassari et al. (US 7118034) teaches a system wherein the location the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 7, Baldassari et al. (US 7118034) teaches a system wherein the scanning device (Fig. 1 #20 “interrogator”)  and the computing device are part of a Flexible (Col. 11 lines 49-51) Automated (Col. 5 lines 5-7) Sortation Technology (FAST) system (Col. 13 lines 18-30). 
Regarding claim 8, Baldassari et al. (US 7118034) teaches a method for relabeling an unlabeled item to facilitate sorting and transporting (Col. 1 lines 21-23) of the unlabeled item, the method comprising: 
transporting an item from an inlet (Fig. 1 right end of #15) of a sorting apparatus (Fig. 2 #10 “package sortation system”) to an outlet of the sorting apparatus (Col. 4 lines 46-53), the outlet of the sorting apparatus being one of a plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
identifying an item as missing an expected label type (Col. 14 lines 62-64) by a scanning device (Fig. 1 #20 “interrogator”) as the item is being transported by towards the plurality of outlets by the sorting apparatus (Col. 15 lines 24-28), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scanning the item by the scanning device as the item is transported by the sorting apparatus (Col. 14 lines 55-56); 
querying an inventory system (Fig. 4 #245 “pre-load assist database”) identifying locations at a retail facility for stocking of the items at the retail facility (Col. 12 lines 39-42) to determine a location in the retail facility for the item based on the scanning of the item (Col. 16 lines 47-50); 
printing a label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 5-7); 
applying the label to the item (Col. 12 lines 2-7); 
scanning (Fig. 1 #20 “interrogator”) the label applied to the item (Col. 15 lines 14-26) and determining a location were the item should be stocked (Col. 8 lines 26-37); and 
sorting the item, via the sorting apparatus, to transport the item to the outlet (Col. 15 lines 26-28) in response scanning the label applied to the item and based on the location indicated on the label (Col. 15 lines 22-26). 
Regarding claim 9, Baldassari et al. (US 7118034) teaches a method wherein scanning the item includes scanning a machine readable identifier (Col. 14 lines 55-56)  of the item, wherein the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition (Col. 4 lines 63-66), or a digital watermark. 
Regarding claim 11, Baldassari et al. (US 7118034) teaches a method wherein the location at the retail facility where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 12, Baldassari et al. (US 7118034) teaches a method wherein the label includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 13, Baldassari et al. (US 7118034) teaches a method wherein the location where the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 14, Baldassari et al. (US 7118034) teaches a method wherein the scanning (Fig. 1 #20 “interrogator”), querying (Fig. 4 #245 “pre-load assist database”), printing and applying (Fig. 4 #215 “flexible data capture system”) are performed by a Flexible (Col. 11 lines 49-51) Automated (Col. 5 lines 5-7)  Sortation Technology (FAST) system (Col. 13 lines 18-30). 
Regarding claim 15, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium (Col. 8 lines 52-67) for relabeling an unlabeled item in a retail facility (Col. 1 lines 21-23), having stored thereon, instructions that when executed in a computing system (Fig. 2 #105 “hub operating application”), cause the computing system to perform operations comprising: 
identifying an item as missing an expected label type (Col. 14 lines 62-64) by a scanning device (Fig. 1 #20 “interrogator”) as the item is being transported by towards the plurality of outlets (Col. 5 lines 40-50) by the sorting apparatus (Fig. 2 #10 “package sortation system”), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scanning the item by the scanning device (Fig. 1 #20 “interrogator”) as the item is transported (Fig. 1 #15 “conveyor belt”) by the sorting apparatus; 
querying an inventory system (Col. 15 lines 22-23) identifying locations at a retail facility for stocking of the items at the retail facility (Col. 12 lines 39-42) to determine a location in the retail facility for the item based on the scanning of the item (Col. 15 lines 26-28); 
printing a label (Col. 15 lines 5-7) indicating a location where the item should be stocked in the retail facility; 
applying the label to the item (Col. 12 lines 2-7 ); 
scanning (Fig. 1 #20 “interrogator”) the label applied to the item (Col. 15 lines 14-26) and determining a location where the item should be stocked (Col. 8 lines 26-37); and 
sorting the item, via the sorting apparatus (Fig. 2 #10 “package sortation system”), to transport the item to the outlet (Col. 15 lines 26-28) in response to scanning the label applied to the item and based on the location indicated on the label (Col. 15 lines 22-26). 
Regarding claim 16, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the machine readable identifier (Col. 14 lines 55-56) of the item comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC (Col. 5 lines 9-13), printed item information identified using text recognition (Col. 4 lines 63-66), and a digital watermark. 
Regarding claim 18, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the location at the retail facility where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 19, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the label identifying the location where the item should be stocked includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 20, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the location where the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baldassari et al. (US 7118034) in view of Takizawa (US 2003/0106771). 
Regarding claim 21, Baldassari et al. (US 7118034) teaches a scanning device configured to scan a barcode label affixed to each item as each item is transported past the scanning device by the sorting apparatus. 
Baldassari et al. lacks teaching a scanning device configured to scan a barcode label affixed to each item as each item is transported past the scanning device by the sorting apparatus. 
Takizawa (US 2003/0106771) teaches a system for labeling an item to facilitate sorting and transporting of the item (Paragraph 0008 line 1-Paragraph 0009 line 6), wherein a scanning device (Fig. 8 #212) is configured to scan a barcode label affixed to each item (Paragraph 0139 line 1-Paragraph 0141 line 5) as each item is transported past the scanning device by the sorting apparatus (Paragraph 0133 lines 1-6). Takizawa states that through scanning a barcode label affixed to each item, it becomes possible to easily and efficiently manage goods by only resorting to general purpose barcodes such as JAN codes or IFT codes attached to the goods (Paragraph 0168 lines 6-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include the scanning of a barcode label affixed to each item as taught by Takizawa (US 2003/0106771) in order to provide a more efficient system by utilizing a standardized barcode. 
Response to Arguments
Applicant's arguments filed May 23rd, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Baldassari does not involve identifying locations at a retail facility for stocking of the items at the retail facility, the Examiner would like to clarify that the pre-load assist application “retrieves the available dispatch plans from dispatch plans database 245 and sends them to the dispatch management system” (Col. 12 lines 39-42), and the “available dispatch plans” controls the location of the item (Col. 11 lines 32-41). Baldassari teaches a system which sorts packages within a carrier hub facility to sort packages for shipment to other destinations (Col. 4 lines 46-50), but states that the system may be advantageous in any other package sortation operation (Col. 4 lines 53-58). 
Regarding the Applicant’s argument that Baldassari does not disclose identifying that an item is missing an expected label, the Examiner would like to clarify that where Baldassari states that the package information database does not have record of the package, this could indicate that the package is missing an expected label (Col. 7 lines 37-52). 
Regarding the Applicant’s argument that Baldassari discloses identifying a route on which a package will be loaded and the load location in a package car and therefore lacks teaching determining where an item should be stocked at a retail facility, the Examiner would like to clarify again that the load location in a package car is equivalent to a location where an item should be stocked at a retail facility, as the system may be utilized in any package sortation system, such as a retail facility. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding the Applicant’s argument that Baldassari does not disclose any of the recited identifiers in claim 2, the Examiner would like to clarify that where Baldassari states “RFID package tag has a unique alphanumeric character string (herein referred to as RFID identifier) that identifies the package” (Col. 4 lines 63-66), Baldassari teaches printed item information identified using text recognition.
Regarding the Applicant’s argument that Baldassari does not disclose dynamic allocation of an item at a retail facility based on real time inventory requirements, the Examiner would like to clarify that as Baldassari states that at the start of a pre load, the application retrieves the available dispatch plans, where a use has the option of accepting the scheduled plan or choosing another (Col. 12 lines 37-48), this provides real-time sortation direction for the package. Where Baldassari explains that the amount of work added to a load is monitored to see if different loads exceed predetermined thresholds (Col. 16 lines 15-46), this provides additional control over the dynamic allocation of packages to a specific load. 
Finally, regarding the Applicant’s argument that Baldassari does not disclose the label identifying a location at the retail facility including at least one of an aisle identifier, a section identifier, a shelf identifier, or a number, the Examiner would like to clarify that the label identifies shelf positions within a package car (Col. 13 lines 21-24), and therefore teaches a label comprising a shelf identifier within the facility. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653